Title: From George Washington to John Hancock, 1 April 1776
From: Washington, George
To: Hancock, John



Sir
Head Quarters Cambridge 1st April 1776

This Letter will be deliver’d you by Jonathan Eddy Esq. the Gentlemen from Nova Scotia who I mention’d to you in mine of the 27th Ulto. He seem’d desirous of waiting on the Honorable Congress in Order to lay before them the state of public Affairs, and situation of the Inhabitants of that Province; and as it might be in his power to communicate many things personally, which could not be so well done by Letter, I incouraged him in his design and have advanced him fifty dollars to defrey his Expences—The Acadian accompanies him, and as they seem to be solid, judicious Men, I beg leave to recommend them both to the Notice of Congress, and am most respectfully Sir Your most obedient humble Servant

Go: Washington

